Citation Nr: 1101714	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  09-14 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The Veteran served on active duty from September 1957 to November 
1977.  He died on December [redacted], 2006.  The appellant claims as the 
Veteran's widow.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a June 2008 rating 
decision of the VA Regional Office (RO) in St. Louis, Missouri 
that denied service connection for the cause of the Veteran's 
death.


FINDINGS OF FACT

1.  The Veteran's DD-214 records Vietnam service between July 
1969 and July 1970.  

2.  The Veteran's death certificate reflects that he died on 
December [redacted], 2006 of acute myocardial infarction due to or as a 
consequence of heart and blood vessel disease.  

3.  The Veteran served in Vietnam, is presumed to have been 
exposed to Agent Orange/herbicides therein, and carried a 
diagnosis of arteriosclerotic coronary artery disease prior to 
his demise.


CONCLUSION OF LAW

Ischemic heart disease may be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  In this instance, the claim of 
entitlement to service connection for the cause of the Veteran's 
death is granted.  The Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable where further 
assistance would not aid the appellant in substantiating the 
claim. Wensch v. Principi, 15 Vet App 362 (2001); see also 38 
U.S.C.A. § 5103A (a) (2).  In view of the Board's favorable 
decision and full grant of the benefit sought on appeal, further 
assistance is unnecessary to aid the appellant in substantiating 
the appeal.  

Pertinent Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2010); 38 C.F.R. § 3.303 (2010).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2010).

To establish entitlement to service connection for the cause of 
the veteran's death, the evidence of record must show that a 
disability incurred or aggravated in service either caused or 
contributed to cause death.  The service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with another condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  To be considered a contributory cause of death, 
it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that the 
service-connected disability casually shared in producing death; 
rather, a causal connection must be shown. 38 U.S.C.A. § 1310 
(West 2002 & Supp. 2010; 38 C.F.R. § 3.312 (2010).

VA regulations provide that if a Veteran was exposed to an 
herbicide agent during active military, naval, or air service, 
the following diseases shall be service connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service provided further that the 
rebuttable presumption provisions of § 3.307(d) are also 
satisfied: AL amyloidosis, chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's disease, 
ischemic heart disease (including, but not limited to acute, 
subacute, and old myocardial infarction, atherosclerotic 
cardiovascular disease, including coronary artery disease 
(including coronary spasm) and coronary bypass surgery, and 
stable, unstable and Prinzmetal's angina, All chronic B-cell 
leukemia (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, Parkinson's disease, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

Note 3 to the above provides that for purposes of this section, 
the term ischemic heart disease does not include hypertension or 
peripheral manifestations or arteriosclerosis such as peripheral 
vascular disease or stroke, or any other condition that does not 
qualify within the generally accepted medical definition of 
ischemic heart disease. Id.

The diseases listed above shall be service connected if a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2010), 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 (West 2002 & Supp. 2010); 38 C.F.R. § 3.307(d) 
are also satisfied. 38 U.S.C.A. §§ 501(a), 1116 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.309(e) (2010).  

The diseases listed at § 3.309(e) shall have become manifest to a 
degree of 10 percent or more at any time after service, except 
that chloracne or other acneform disease consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree of 
10 percent or more within a year after the last date on which the 
Veteran was exposed to an herbicide agent during active military, 
naval, or air service. 38 C.F.R. § 3.307(a) (6) (ii).  VA 
regulations specify that the last date on which a Veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and ending 
on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2010).

Factual Background and Legal Analysis

The Veteran's Form DD-214 shows that he served in the Army in the 
Republic of Vietnam during the Vietnam era.  There is no 
affirmative evidence in the record to establish that he was not 
exposed to herbicides during active duty.  Therefore, he is 
entitled to a presumption of exposure to herbicide agents.

Private clinical records dated in July 2003 reflect that the 
Veteran was admitted to St. John's Regional Health Center in July 
2003 with complaints of an intermittent burning discomfort in the 
epigastric and subxiphoid area radiating into the chest and neck 
to the ears.  Diagnostic and laboratory studies were performed 
leading to a primary diagnosis of acute myocardial infarction, 
probably inferior.  The Veteran subsequently underwent selective 
coronary angiography, retrograde left heart catheterization with 
left ventriculogram and intracoronary stenting of the left 
circumflex coronary artery.  Impressions following the procedure 
included left dominant coronary circulation, single vessel 
coronary artery disease involving the left circumflex coronary 
artery, and mild left ventricular dysfunction.  A clinical record 
from the Hermitage Family Medical Center dated in January 2006 
showed diagnoses that included arteriosclerotic coronary artery 
disease. 

A death certificate was received in November 2007 showing that 
the Veteran died on December [redacted], 2006 from acute myocardial 
infarction due to or as a consequence of heart and blood vessel 
disease.

Under 38 C.F.R. § 3.309(e), coronary artery disease and acute 
myocardial infarction are classified as ischemic heart disease 
for which a presumption applies under 38 C.F.R. § 3.307.  The 
Veteran is presumed to have been exposed to herbicides and 
developed ischemic heart disease that is now a disability 
presumptively linked to herbicide exposure.  As ischemic heart 
disease is demonstrated to be the primary cause of death, service 
connection for the cause of the Veteran's death is thereby 
warranted. 


ORDER

Service connection for the cause of the Veteran's death is 
granted.



____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans Appeals



 Department of Veterans Affairs


